Exhibit 10.1

 

[LETTERHEAD]

 

April 11, 2005

 

To the Holders of Arrowhead Research Corporation Warrants:

 

Over the last several months, we have received numerous phone calls from
Warrantholders asking about when a Warrantholder about the tax consequences of
exercising warrants and the restrictions on transfer, as well as when the
Warrants must be exercised and about Arrowhead’s plans to call the Warrants,. I
hope the following information helps answer these questions.

 

Will there be U.S. federal income tax due upon exercise of a Warrant?

 

A holder typically will recognize an income tax gain only upon sale of the stock
issued upon exercise of the Warrant, and only to the extent that the stock price
exceeds that holder’s Warrant exercise price.

 

When does the holding period start for long-term capital gains on the common
stock issued upon exercise of the Warrant?

 

The holding period for the common stock issued when the warrant is exercised
starts on the date of exercise and does not tack back to the acquisition date of
the Warrant.

 

When can I have the restrictive legends removed from my Warrant?

 

The restrictive legend cannot be removed until January 2006 unless the shares
are sold and the prospectus is delivered to the buyer. However, the common stock
issued to you upon exercise of the warrant will be unrestricted.

 

Do you have to exercise your Warrants?

 

NO. The decision to exercise your Warrants is solely within your discretion.
Unless your warrants are called for redemption, you may exercise your Warrants
anytime on or before June 30, 2013. If the warrants are called for redemption,
you will have at least 30 days notice during which time you may choose to
exercise your warrants before the redemption date or accept the nominal
redemption price.

 

Does Arrowhead currently have a plan to redeem the Warrants?

 

NO. We have no current plan to redeem the Warrants. However, Arrowhead’s Board
of Directors continually reviews strategic opportunities, and could decide to
call the warrants at any time in the future. We will need to raise additional
capital in the near term to meet our current funding commitments, and we may
seek to do so by calling the Warrants for redemption, or through other financing
alternatives.

 

The foregoing is a summary of certain U.S. federal income tax consequences of
exercising a Warrant. This summary does not discuss all aspects of federal
income taxation which may be important to each Warrantholder in light of such
individual holder’s tax circumstances, or the consequences to certain types of
Warrantholders subject to special tax rules (including financial institutions,
broker-dealers, insurance companies, and tax-exempt organizations and non-”U.S.
persons).” This summary also assumes that Warrantholders have held their
Warrants and will hold their shares of Common Stock as capital assets
(generally, property held for investment).

 

YOU SHOULD CONSULT YOUR OWN TAX ADVISERS WITH RESPECT TO THE TAX CONSEQUENCES TO
YOU OF EXERCISING YOUR WARRANTS AND HOLDING OR SELLING THE COMMON STOCK ISSUED
TO YOU UPON EXERCISE OF YOUR WARRANTS.

 

Please do not hesitate to call us at (626) 792-5549 if you should have any
questions.

 

Sincerely,

 

/s/ R. Bruce Stewart

--------------------------------------------------------------------------------

R. Bruce Stewart

President